UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                           Plaintiff,
                                                     20 Misc. 0079 (KPF)
                    -v.-
                                                            ORDER
PLEATERS, STITCHERS &
EMBROIDERERS ASSOCATION, INC.,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The United States, as part of the United States Department of Justice

Antitrust Division’s “Judgment Termination Initiative,” has moved for

termination of the consent judgment in United States v. Pleaters, Stitchers &

Embroiders Assoc., Inc., Civil Action No. 96-390. (Dkt. #1). The consent

judgment was initially entered on November 12, 1954, and has remained in

place ever since. (Id.). The Government has represented that Defendant in the

original action no longer exists, and therefore there is little reason to leave in

place the judgment. (Id.). Moreover, the Government has represented that it

provided adequate notice of its intent to seek termination of the judgment, and

that there was no public opposition in response to that notice. (Id.). Given

these circumstances, the Court agrees that the reasons animating the entry of

the consent judgment are no longer live.

      Accordingly, it is ORDERED, ADJUDGED, and DECREED that the final

judgment in Civil Action No. 96-390 is hereby terminated. The Clerk of Court

is directed to close this case.
    SO ORDERED.

Dated: February 11, 2020
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            2
